Title: To James Madison from John Moore, 1 May 1792
From: Moore, John
To: Madison, James


Dear SirCarlisle May 1st AD. 1792
Your Letter came to hand by the post informing me of the Letter you received from my father in which he has authorized me to make furthe[r] draught on you should my exigencies require it. I hope Sir you will be so kind as to send me up 40 dollars by the next Post which sum I think will be sufficient to clear me in this place; should you not send it by the first post I shall certainly be detained here on expences, as my horses will be here about the 4th or 5th of this instant which will oblige your most [illegible]
John Moore
P. S. Should you wish to write to Virginia by me the Letter will be conveyed in a very short time.
